Citation Nr: 1120540	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-49 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for colorectal cancer, to include as due to the service-connected Type II diabetes mellitus and to include as due to herbicide exposure.

2.  Entitlement to service connection for liver cancer, to include as due to the service-connected Type II diabetes mellitus and to include as due to herbicide exposure.

3.  Entitlement to service connection for right kidney cancer, to include as due to the service-connected Type II diabetes mellitus and to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  He is a recipient of the Combat Infantryman Badge (CIB).

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Initially, the Board notes that these claims have been subject to Chairman's Memorandum 01-06-24 (September 21, 2006), which instituted a stay on all cases affected by the Court decision in Haas v. Nicholson, 20 Vet. App. 257 (2006) that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  On May 8, 2008, the United States Court of Appeals for the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's decision, and issued mandate in Haas effective October 16, 2008.  A petition for a writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), which rescinds Chairman's Memorandum 01- 06-24 in its entirety, the Board finds it may now proceed in the instant appeal.

The issue of entitlement to service connection for ischemic heart disease, to include as due to the service-connected Type II diabetes mellitus and to include as due to herbicide exposure, has been raised by the record in an April 2011 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

First, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the claimed disorders on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the evidence of record establishes that the Veteran has current diagnoses of colon cancer, liver cancer, and right kidney cancer.  The evidence of record also establishes that the Veteran is currently service-connected for his Type II diabetes mellitus.  He is also presumed to have been exposed to herbicides during his active military service.  

Further, the record includes a September 2008 statement from J.M.D., MD, who indicated that the Veteran's colon cancer was a result of his diabetes mellitus.  No rationale was provided.  Such limits the probative value of the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion)  Similarly, while informative, treatise articles that link the Veteran's cancers to his diabetes mellitus and/or herbicide exposure also have limited probative value.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).

Nevertheless, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the etiology of his colon cancer, liver cancer, and right kidney cancer.  The Veteran has never been afforded a VA medical nexus opinion for these claims.  Thus, the Board finds that an examination is needed to determine whether these disorders are related to the Veteran's active military service, to include his service-connected Type II diabetes mellitus and his presumed in-service herbicide exposure.  

The Board also notes Veteran has not been provided proper duty-to-assist notice for his claims.  Specifically, the Veteran has not been provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the requirements for establishing service connection based on herbicide exposure.  The Veteran must be provided with this VCAA notice for his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for service connection based on in-service herbicide exposure.  

2.  Schedule the Veteran for an appropriate VA examination(s) to ascertain the etiology of his currently diagnosed colon, liver, and right kidney cancers.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner(s) must express an opinion as to whether it is "at least as likely as not" (a 50 percent probability or greater) that the Veteran's currently diagnosed colon, liver, and/or right kidney cancer had its onset during his active military service or is in any other way causally related to his active military service, to include his presumed herbicide exposure, or to any of his service-connected disabilities, to include his service-connected Type II diabetes mellitus.  The Veteran's personal/lay history should be discussed.  In rendering the opinion, the examiner(s) must address the findings made by Dr. J.M.D. in his September 2008 statement as well as the treatise articles submitted by the Veteran.

A complete rationale should be provided for any opinion or conclusion.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, such should be stated along with supportive rationale.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

